--------------------------------------------------------------------------------

MUTUAL GENERAL RELEASE


BETWEEN:

NORD RESOURCES CORPORATION
1 Wetmore Road, Suite 203,
Tucson, Arizona

(“NORD”)

AND:

NICHOLAS TINTOR
1466 Crescent Road,
Mississauga, Ontario

(“TINTOR”)

WHEREAS NORD and TINTOR have agreed to a full and final settlement of any and
all differences between them upon the terms, covenants and conditions contained
in the attached Settlement Agreement dated September 29, 2006 and marked
Appendix “A” to this Mutual General Release.              

NOW THEREFORE, in consideration of the terms, covenants and conditions set out
below, and for the other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged,

1.               TINTOR does hereby remise, release and forever discharge NORD,
its related companies, officers, directors, servants, employees and agents, and
their heirs, executors, administrators, successors and assigns (the "First
Releasees") or any of them, of and from any and all matter of actions, causes of
action, suits, contracts, claims and damages (whether known or unknown),
including but not limited to salary, non-salary benefits, vacation pay,
interest,

--------------------------------------------------------------------------------

- 2 -

bonus, commissions, stock options or incentives, costs and expenses of any
nature or kind whatsoever, whether in law or in equity, including, but not
limited to, any and all claims under statute, whether arising anywhere,
including but not limited to British Columbia, Canada, Ontario, Canada and
Arizona, United States of America under any statutory regulations, including but
not limited to employment standards legislation, human rights legislation or
securities legislation, which as against NORD, the First Releasees or any of
them, TINTOR ever had, now has, or at any time hereafter can, shall or may have,
by reason of or arising out of any cause, matter or thing whatsoever and,
without limiting the generality of the foregoing, by reason of or arising out of
his employment as President and Chief Executive Officer of NORD or its
termination thereof or by reason of or arising out of TINTOR’s position as a
member of the Board of Directors of NORD.              

2.               NORD does hereby remise, release and forever discharge TINTOR,
his agents, servants, heirs, executors, administrators, successors and assigns
(the "Second Releasees") or any of them, of and from any and all matter of
actions, causes of action, suits, contracts, claims, damages, costs and expenses
of any nature or kind whatsoever, whether in law or in equity (whether known or
unknown), including but not limited to any and all claims under statute, whether
arising anywhere including but not limited to British Columbia, Canada, Ontario,
Canada and Arizona, United States which as against TINTOR, the Second Releasees
or any of them, NORD ever had, now has, or at any time hereafter can, shall or
may have, by reason of or arising out of any cause, matter or thing whatsoever
without limiting the generality of the foregoing, by reason of or arising out of
TINTOR’s employment with NORD or its termination or by reason of or arising out
of TINTOR’s position as a member of the Board of Directors of
NORD.              

3.               TINTOR shall not make any further claims or take any
proceedings whatsoever against NORD, the First Releasees or any of them, or
against any other person, company, corporation or other legal entity who might
claim contribution or indemnity from NORD, the

--------------------------------------------------------------------------------

- 3 -

First Releasees or any of them, in respect of matters which are the subject
matter of the Settlement Agreement or this Mutual General Release.              

4.               NORD shall not make any further claims or take any proceedings
whatsoever against TINTOR, the Second Releasees or any of them, or against any
other person, company, corporation or other legal entity who might claim
contribution or indemnity from TINTOR, the Second Releasees or any of them, in
respect of matters which are the subject matter of the Settlement Agreement or
this Mutual General Release.              

5.               It is understood and agreed that the Settlement Agreement
represents a compromise of disputed claims, and that nothing contained in this
Mutual General Release or the Settlement Agreement should be construed or
considered as an admission of liability or wrongdoing on the part of TINTOR,
NORD, the First Releasees, the Second Releasees or any of them which liability
is specifically denied.              

6.               It is further expressly understood and agreed and the parties
acknowledge that the facts in respect of which the Settlement Agreement and this
Mutual General Release of all claims is made may prove to be other than or
different from the facts now known by any of the parties or any one or more of
them or believed by any of them to be true.               The parties expressly
accept and assume the risk of the facts being different and agree that all of
the terms of the Settlement Agreement and Mutual General Release shall be in all
respects effective and not subject to termination or recession by any discovery
of any differences in the facts.              

7.               The Settlement Agreement and this Mutual General Release
contain the entire agreement between the parties regarding their
settlement.               The terms are contractual and not a
recital.              

8.               The parties hereby represent and declare that they have
personally read and understand the Settlement Agreement and this Mutual General
Release, and have obtained legal advice regarding its contents.              

--------------------------------------------------------------------------------

- 4 -

9.               The parties agree that the interpretation and application of
the Settlement Agreement and this Mutual General Release including the venue of
any disputes will be governed by the laws of Arizona, United States of
America.              

IN WITNESS WHEREOF the parties have hereunto set their hands and seals this 29th
day of September, 2006.

Signed, Sealed and Delivered by Nicholas )   Tintor in the presence of: )     )
    )   /s/ John Cook ) /s/ Nicholas Tintor Witness (Signature) ) NICHOLAS
TINTOR   )   John Cook )   Name (please print) )   330 Bay Street, Suite 1505 )
  Address )     )   Toronto, Ontario M5H 2S8 )   City, Province )     )   Mining
Engineer )   Occupation )  

 

The Corporate Seal of )   NORD RESOURCES CORPORATION )   was affixed in the
presence of: )     )     ) C/S Per: /s/ Erland Anderson )   Authorized Signatory
)  


--------------------------------------------------------------------------------